Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the Double Patenting Rejection, Examiner has fully considered Applicant’s arguments and amendments. The instant claims have been amended beyond the scope of the copending application. Therefore, the double patenting rejection has been withdrawn.
Regarding the claim to foreign priority, Examiner has fully considered Applicant’s arguments and amendments. Applicant is granted foreign priority to PCT/CN2018/078436 filed on March 8, 2018. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has canceled the rejected claims. Therefore, the 35 USC 112 rejection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has found Applicant’s amendments and arguments to be persuasive. The claims now integrate the judicial exception into a practical application. The claim limitations, specifically those linked to that of the GPS tracking of the vehicle and confirmation of the temporal and special proximity of the vehicle to the transportation locations, is more than generally linking the use of the judicial exception. Therefore, the 35 USC 101 rejection has been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has amended the scope of the independent claims and added several new claims, which has led to an updated grounds of rejection that was necessitated by amendment. Thus, Applicant’s arguments in view of Brahme and Bodin are moot. See the detailed rejection below. 
Therefore, the present claims are rejected under 35 USC 103.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 26 February 2021 has been fully considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180137487 A1) in view of Kamar et al. (US 20100332242 A1).

Regarding claim 11, Wang teaches a computer-implemented method for monitoring vehicle usage (Fig. 1a), comprising: 
receiving, by the computing device, an approval and an updated transportation plan from the server, wherein the updated transportation plan comprises an updated departure time, an added pick-up location for picking up a second user, and an added drop-off location for dropping off the second user (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein the relevant field of acceptability for the rideshare request may be accepted by the server (i.e. approval), wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); see also: [0042]); 
after receiving the approval, collecting, by the computing device through Global Positioning System (GPS), time-based GPS tracking data of the computing device (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0070] teaches a GPS receiver may be disposed within the driver module device in the vehicle operated by the driver and may communicate with the servers for geolocation tracking purposes; see also: [0042, 0044]); 
determining, by the computing device based on the time-based GPS tracking data, a spatial proximity between a current location of the computing device and the planned departure location, and a temporal proximity between a current time and the updated departure time (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]); 
enabling, by the computing device, an input option on an interface of the computing device when the spatial proximity and the temporal proximity are within respective thresholds (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver ; 
receiving, by the computing device, a triggering request through the input option when the input option is enabled (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request);
and after receiving the triggering request, transmitting, by the computing device, the time- based GPS tracking data of the computing device to the server for determining whether the vehicle has started and ended a trip in compliance with the updated transportation plan based on a comparison of the time-based GPS tracking data with locations in the updated transportation plan (paragraphs [0081-0082] teach the billing data may be transmitted upon the occurrence of an event, such as the vehicle stopping for a certain period of time at the designated location, or upon information request of the status of the vehicle, wherein paragraph [0091] teaches identifying verification factors in situations wherein the driver or passenger does not participate as expected, such in in the case where the driver may arrive at the specified rideshare request geolocation and stay for a certain predetermined time, which are based on the field of acceptability; see also: [0042-0044]). 
However, Wang does not explicitly teach transmitting, by a computing device, an initial transportation plan of a first user's vehicle to a server for approval, wherein the initial transportation plan comprises a planned departure time, a planned departure location, and a planned destination of the first user.
From the same or similar field of endeavor, Kamar teaches transmitting, by a computing device, an initial transportation plan of a first user's vehicle to a server for approval (paragraph [0026] teaches the driver agent may initiate a car trip from a start location to rideshare with various ,
wherein the initial transportation plan comprises a planned departure time, a planned departure location, and a planned destination of the first user (paragraph [0026] teaches the driver agent (i.e. first user) may initiate a car trip from a start location (i.e. planned departure location) to rideshare with various passengers and commute to destination location (i.e. planned destination), wherein paragraph [0020] teaches the agent provides their commute information preferences along with intended times of travel (i.e. planned departure time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Kamar to include transmitting, by a computing device, an initial transportation plan of a first user's vehicle to a server for approval, wherein the initial transportation plan comprises a planned departure time, a planned departure location, and a planned destination of the first user. One would have been motivated to do so in order to enable agents to set up carpooled rideshares, thereby making use of unused seats in vehicles to reduce CO2 emissions, reduce fuel consumption, relieve traffic congestion, as well as produce other environmental benefits (Kamar, [0016]).
Regarding claims 25 and 33, the claims recite limitations already addressed by the combination of Wang in view of Kamar above. Regarding claim 25, Wang teaches one or more non-transitory computer-readable storage media storing instructions executable by one or more processors (paragraph [0065] teaches a computer readable storage medium are executed by a computer), wherein execution of the instructions by the one or more processors causes the one or more processors to perform operations comprising (paragraph [0065] teaches a computer readable storage medium containing computer-executable instructions are executed by a computer). Regarding claim 33, Wang teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising (paragraph [0065] teaches a computer readable 

Regarding claim 12, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
Wang further teaches wherein: the vehicle is a private property of the first user (paragraph [0037] teaches the driver may submit information to the system including type of vehicle and insurance information); 
the first user is affiliated with an entity (paragraphs [0038-0039] teach a driver contacts a service provider or vendor for a service contract or work agreement); 
and the first user is in the vehicle during at least a one segment of the planned trip (paragraph [0039] teaches the driver may operate the vehicle, wherein paragraph [0040] teaches the drivers provide the car services).

Regarding claim 14, the combination of Wang in view of Kamar teach all the limitations of claim 12 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. 
From the same or similar field of endeavor, Kamar further teaches prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0026] teaches determining a rideshare plan for passenger agents 206 and 208 (i.e. at least one different user)), 
wherein the at least one different user is affiliated with the entity (paragraph [0024] teaches the ABC system can control the safe payment to passengers and drivers who participate in the carpool system);
 and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraph [0065] teaches the system may optimize the commute plans in order to assign an upcoming commute request to the agent as either a passenger or driver, wherein the carpool plans may be dynamically updated as the one or more commute requests are introduced to the system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Kamar to incorporate to the further teachings of Kamar to include prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to perform dynamic cost-benefit analysis on a set of individually desired commute plans to minimize the total cost of transportation and generate one or more collaborative rideshare plans (Kamar, [0023]).

Regarding claim 15, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the computing device comprises: obtaining at least one of a first current time or a first current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that ; 
transmitting at least one of the first current time or the first current location of the computing device to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip);
obtaining a second current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
transmitting the second current location of the computing device to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Regarding claim 13, the combination of Wang in view of Kamar teach all the limitations of claim 15 above.
Wang further teaches further comprising: after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan (paragraph [0044] teaches paying the driver based on the confirmed trip (i.e. in compliance), wherein the trip is confirmed by  comparing the “designated” geolocations and time at the start and end of the rideshare to the actual geolocation and time for the start and end of the rideshare request).

Regarding claim 21, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
Wang further teaches wherein the triggering request indicates an onset of the trip (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request; see also: [0102]).

Regarding claim 22, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
Wang further teaches further comprising: in response to the spatial proximity or the temporal proximity exceeding the respective thresholds, rendering a notification indicating that the trip has not started (paragraph [0091] teaches verifying the ride has begun or not if certain verification factors are met, such as the driver being in the field of acceptability for staying at the location for a certain i.e. notification) to submit billing data for an adjustment).

Regarding claim 23, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route.  
From the same or similar field of endeavor, Kamar further teaches wherein the initial transportation plan comprises an initial route (paragraph [0026] teaches the driver agent may initiate a car trip from a start location to rideshare with various passengers and commute to destination location (i.e. an initial route), wherein paragraph [0020] teaches the agent provides their commute information preferences along with intended times of travel), 
and the updated transportation plan comprises one or more stops added to the initial route (paragraph [0065] teaches the system may optimize the commute plans in order to assign an upcoming commute request to the agent as either a passenger or driver, wherein the carpool plans may be dynamically updated as the one or more commute requests are introduced to the system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Kamar to incorporate the further teachings of Kamar to include wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route. One would have been motivated to do so in order to enable agents to set up carpooled rideshares, thereby making use of unused seats in vehicles to reduce CO2 emissions, reduce fuel consumption, relieve traffic congestion, as well as produce other environmental benefits (Kamar, [0016]). By incorporating Kamar into Wang, one would have been able to perform dynamic cost-benefit analysis on a set of individually desired commute plans to 

Regarding claim 24, the combination of Wang in view of Kamar teach all the limitations of claim 11 above.
	Wang further teaches wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining a spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between a current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and a temporal proximity between a current time and the updated departure time  (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 26, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
	However, Wang does not explicitly teach wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route.  
	From the same or similar field of endeavor, Kamar further teaches wherein the initial transportation plan comprises a planned route (paragraph [0026] teaches the driver agent may initiate a car trip from a start location to rideshare with various passengers and commute to destination location (i.e. an initial route), wherein paragraph [0020] teaches the agent provides their commute information preferences along with intended times of travel), 
and the updated transportation plan comprises one or more stops added to the planned route (paragraph [0065] teaches the system may optimize the commute plans in order to assign an upcoming commute request to the agent as either a passenger or driver, wherein the carpool plans may be dynamically updated as the one or more commute requests are introduced to the system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Kamar to incorporate the further teachings of Kamar to include wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route. One would have been motivated to do so in order to enable agents to set up carpooled rideshares, thereby making use of unused seats in vehicles to reduce CO2 emissions, reduce fuel consumption, relieve traffic congestion, as well as produce other environmental benefits (Kamar, [0016]). By incorporating Kamar into Wang, one would have been able to perform dynamic cost-benefit analysis on a set of individually desired commute plans to minimize the total cost of transportation and generate one or more collaborative rideshare plans (Kamar, [0023]).

Regarding claim 27, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan.  
From the same or similar field of endeavor, Kamar further teaches prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: 
determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0026] teaches determining a rideshare plan for passenger agents 206 and 208 (i.e. at least one different user)); 
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraph [0065] teaches the system may optimize the commute plans in order to assign an upcoming commute request to the agent as either a passenger or driver, wherein the carpool plans may be dynamically updated as the one or more commute requests are introduced to the system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Kamar to incorporate to the further teachings of Kamar to include prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to perform dynamic cost-benefit analysis on a set of individually desired commute plans to minimize the total cost of transportation and generate one or more collaborative rideshare plans (Kamar, [0023]).

Regarding claim 28, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service), 
transmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and6Application No.: 16/743,071 Attorney Docket No.: 55KS-322354Client Ref. No.: D18F00053WO-USreceiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, .  

Regarding claim 29, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
Wang further teaches wherein the triggering request indicates an onset of the trip (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request; see also: [0102]).

Regarding claim 30, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
Wang further teaches wherein the operations further comprise: in response to the spatial proximity or the temporal proximity exceeding the respective thresholds, rendering a notification indicating that the trip has not started (paragraph [0091] teaches verifying the ride has begun or not if certain verification factors are met, such as the driver being in the field of acceptability for staying at the location for a certain period of time, wherein paragraph [0102] teaches if the driver is not in the field of acceptability, then the driver may be prompted (i.e. notification) to submit billing data for an adjustment).  

Regarding claim 31, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
wherein the updated transportation plan comprises a planned destination, the time-based GPS tracking data comprises a second current location of the vehicle, and the operations further comprise: determining the vehicle has ended the transportation based on comparing the planned destination with the second current location (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation (i.e. planned destination) and time to the actual geolocation (i.e. second current location) and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 32, the combination of Wang in view of Kamar teach all the limitations of claim 25 above.
Wang further teaches wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining a spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between a current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and a temporal proximity between a current time and the updated departure time  (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 34, the combination of Wang in view of Kamar teach all the limitations of claim 33 above.
	Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service),8Application No.: 16/743,071Attorney Docket No.: 55KS-322354 
Client Ref. No.: D18F00053WO-UStransmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrie (US 20160019728 A1) discloses in at least paragraphs [0002, 0009] teach incentivizing a rideshare driver to arrive within a predetermined threshold time
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683